Citation Nr: 0009818	
Decision Date: 04/12/00    Archive Date: 04/20/00

DOCKET NO.  95-33 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating from an original grant 
of service connection for post-traumatic stress disorder 
(PTSD), evaluated as 10 percent disabling from December 7, 
1994, through May 26, 1995.

2.  Entitlement to an increased rating from an original grant 
of service connection for PTSD, now evaluated as 30 percent 
disabling from August 1, 1995, through July 22, 1996.

3.  Entitlement to an increased rating from an original grant 
of service connection for PTSD, now evaluated as 30 percent 
disabling as of September 1, 1996.


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from June 1968 to June 
1971.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in March 1996, 
wherein the Jackson, Mississippi, Regional Office (RO) of the 
Department of Veterans Affairs (VA) granted service 
connection for PTSD, and assigned a rating of 10 percent 
therefor as of December 7, 1994.  In subsequent rating 
decisions, the RO assigned periods of temporary total (100 
percent) ratings, pursuant to 38 C.F.R. § 4.29; such periods 
constitute, in effect, full grants of benefits sought for 
those specific time periods.  See AB v. Brown, 6 Vet. App. 35 
(1993).  The question before the Board, accordingly, is 
entitlement to increased ratings for PTSD for the periods for 
which § 4.29 benefits have not been assigned, as reflected by 
the characterization of the issues as set forth on the first 
page of this decision.  It must also be noted that the 
disability percentages indicated on the first page of this 
decision reflect the Board's finding, as discussed below, 
that a rating of 30 percent is appropriate for the period 
from December 7, 1994, through May 26, 1995; inasmuch as this 
appeal is premised on an original grant of service 
connection, the holding of the United States Court of Appeals 
for Veterans Claims, formerly the United States Court of 
Veterans Appeals (Court) in Fenderson v. West, 12 Vet. 
App. 119 (1999), is for application.

In January 1998, the Board remanded the veteran's case, which 
at that time included other matters, in order to ensure 
compliance with due process concerns.  In September 1998, the 
Board remanded the question of increased compensation for 
PTSD so as to accomplish additional development of the 
evidence.  The case is again before the Board for appellate 
review.

In May 1998, a personal hearing was held, by means of video 
teleconferencing, before the undersigned Acting Member of the 
Board.



FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  Between December 7, 1994, and May 26, 1995, PTSD was 
manifested primarily by flashbacks, emotional numbness, and 
avoidance behavior; it was productive of moderate, but no 
more than moderate, impairment.

3.  Between August 1, 1995, and July 22, 1996, PTSD was not 
shown to be productive of more than moderate impairment.

4.  As of September 1, 1996, PTSD has been manifested 
primarily by a GAF score deemed to reflect moderate symptoms; 
and by impaired mood and affect, pressured speech, and 
complaints of an inability to maintain employment due to 
anger and explosive behavior.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 30 percent, but no greater 
than 30 percent, for PTSD, for the period from December 7, 
1994, through May 26, 1995, are met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4, Diagnostic Code 9411 (in 
effect prior to November 7, 1996).

2.  The criteria for a rating greater than 30 percent for 
PTSD, for the period from August 1, 1995, through July 22, 
1996, are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4, Diagnostic Code 9411 (in effect prior to November 7, 
1996).


3.  The criteria for a rating greater than 30 percent for 
PTSD, as of September 1, 1996, are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4, Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented claims that are plausible.  
See Proscelle v. Derwinski, 2 Vet. App. 629 (1992) 
(application of the well-grounded standard for claims for 
increased compensation).  He has not alleged the existence of 
any records of probative value that may be obtained and which 
are not already associated with his claims folder.  In that 
regard, the Board notes that the veteran failed to respond to 
a request by the RO, pursuant to the Board's September 1998 
remand decision, that he furnish VA with information 
pertaining to claimed treatment.  The Board accordingly finds 
that the duty to assist him, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), has been satisfied.  

Service connection for PTSD was granted by the Jackson RO in 
March 1996, following review of evidence that included the 
veteran's service medical and personnel records, and the 
reports of VA examinations, treatment and hospitalization.  A 
10 percent rating was assigned, effective as of December 7, 
1994, the date of receipt of the veteran's claim; the veteran 
thereafter appealed that determination on the basis that a 
higher disability rating was warranted.  As indicated above, 
the RO subsequently assigned periods wherein a 100 percent 
rating for this disorder was in effect.  The question 
therefore before the Board is whether a rating greater than 
10 percent is appropriate for the periods for which a 
temporary total rating was not assigned. 


The severity of a service-connected disability, such as PTSD, 
is ascertained, for VA rating purposes, by the application of 
criteria set forth in VA's Schedule for Rating Disabilities, 
38 C.F.R. Part 4.  As a preliminary matter, it must be noted 
that the diagnostic criteria pertinent to mental disorders, 
to include PTSD, were amended effective November 7, 1996; 
that is, during the pendency of the veteran's appeal.  
61 Fed. Reg. 52700 (Oct. 8, 1996).  The Court has held that 
when a law or regulation changes after a claim has been filed 
or reopened, but before the administrative or judicial 
process has been concluded, the version more favorable to the 
claimant will be applied.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).

However, it must also be noted that the change in diagnostic 
criteria became effective subsequent to the expiration of two 
of the three periods during which the veteran's PTSD was 
rated as 10 percent disabling.  A change in diagnostic 
criteria cannot be applied retroactively to a concrete period 
of time that ended prior to that change; accordingly, the 
veteran's claims of entitlement to an increased rating for 
PTSD, for the periods from December 7, 1994, through May 26, 
1995, and from August 1, 1995, through July 22, 1996, will be 
evaluated solely pursuant to the rating criteria that were in 
effect prior to November 7, 1996.  His claim of entitlement 
to an increased rating for PTSD, for the period that began on 
September 1, 1996, and which continues to this day, will be 
evaluated, in accordance with Karnas, under both rating 
criteria.

I.  An increased rating from December 7, 1994, through May 
26, 1995.

During the period in question, a 10 percent rating for PTSD 
under the diagnostic criteria then in effect contemplated 
PTSD that was productive of mild social and industrial 
impairment.  A 30 percent rating would have been appropriate 
for PTSD that was productive of definite industrial 
impairment; see Hood v. Brown, 4 Vet. App. 301 (1993).  
38 C.F.R. Part 4, Diagnostic Code 9411.


The report of a VA psychiatric examination conducted in 
February 1995 shows that the veteran reported that he had 
experienced "significant" depression that had been alleviated 
by medication.  It also shows that he cited "distressing" 
flashbacks approximately three or four nights a week, that he 
indicated that he engaged in avoidance behavior, and that he 
claimed to feel "emotionally numb."  The report indicates 
diagnostic impressions to include a Global Assessment of 
Functioning Scale (GAF) score of 60, which is deemed to 
represent either moderate symptoms, or moderate difficulty in 
social, occupational or school functioning.

The Board finds that the impairment demonstrated by this 
examination report was moderate in nature; that is, it was of 
such severity as to warrant the assignment of a 30 percent 
rating for PTSD for the period from December 7, 1994, through 
May 26, 1995.  Having so determined, however, the Board does 
not find that a rating greater than 30 percent for that 
period would be appropriate.  Under the diagnostic criteria 
that were in effect prior to November 7, 1996, a 50 percent 
rating would have been warranted for PTSD that had been 
productive of considerable industrial impairment.  The 
February 1995 VA examination report does not show that that 
standard was met.  While the report does demonstrate that the 
veteran reported flashbacks, emotional distancing, and 
avoidance behavior, it also shows that he was alert, oriented 
times three, goal directed and cooperative.  In addition, it 
shows that, according to the examiner, the veteran's voice, 
during the examination, remained normal in rate, rhythm, 
content and volume.  It must also be reiterated that the 
veteran reported that his mood was "much better" as a result 
of using medication, and that the examiner assigned a GAF 
score of 60, which is deemed appropriate for moderate 
symptoms.

The Board recognizes that an April 1995 "psychology note" 
compiled by VA shows that the veteran had a purported history 
of violent behavior and prior suicide attempts.  This record, 
however, does not furnish information as to either the 
veteran's behavior beginning on December 7, 1994, or as to 
the symptoms 

manifested as of April 1995.  It accordingly does not provide 
the Board with a basis for determining that a rating greater 
than 30 percent could be assigned for the period in question.

In brief, the Board finds that, while a 30 percent rating for 
PTSD is warranted for the period from December 7, 1994, 
through May 26, 1995, the preponderance of the evidence is 
against assignment of a higher (that is, 50 percent) rating 
for that period.  

II.  An increased rating from August 1, 1995, through July 
22, 1996.

As indicated above, the Board has determined that a 30 
percent rating was warranted for the veteran's service-
connected PTSD for the period that began on December 7, 1994, 
and ended on May 26, 1995 (the day prior to the date a 100 
percent rating based on hospitalization went into effect).  
It must be noted that this appeal arises from an original 
grant of service connection, effective as of December 7, 
1994, and that, in accordance with the Court's holding in 
Fenderson, supra, the 30 percent rating granted by the Board 
herein is applicable as of that date, and applicable 
throughout the entire appellate period, with the exception of 
the two periods for which a 100 percent rating has been 
assigned.  In addition, under Fenderson, the Board can award 
a "staged" rating; that is, the Board can assign increased 
ratings for specific periods.  The question accordingly 
before the Board, with regard to the period from August 1, 
1995, through July 22, 1996 (that is, the day after a 
temporary total hospitalization rating ended and the day 
prior to the date another such rating took effect, 
respectively) is whether a rating greater than 30 percent can 
be granted.

The Board finds that this question must be answered in the 
negative.  The medical record, in fact, is devoid of clinical 
evidence dated during that period.  Likewise, medical 
evidence dated subsequent to July 22, 1996, does not indicate 
that the veteran sought treatment for his PTSD during that 
period, or that his PTSD had increased in severity.


Based on this evidence - or, more accurately, this lack of 
evidence - the Board cannot find that the veteran's PTSD was 
productive of more than moderate impairment.  It therefore 
follows that the Board must conclude that the preponderance 
of the evidence is against granting a rating greater than 30 
percent for PTSD for the period from August 1, 1995, through 
July 22, 1996.

III.  An increased rating as of September 1, 1996.

As noted previously, the Court, in Karnas, held that when a 
law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial process 
has been concluded, the version more favorable to the 
claimant will be applied.  Accordingly, with regard to the 
question of entitlement to a rating greater than 30 percent 
(which was granted above and which, pursuant to Fenderson, 
applies to all periods subject to this appeal for which a 
temporary total rating has not been assigned) for the period 
that began on September 1, 1996, the Board will apply the 
more favorable of the diagnostic criteria that were amended 
as of November 7, 1996.

As discussed above, the 30 percent rating that is now in 
effect for the veteran's PTSD contemplates, under the 
criteria that were in effect prior to November 7, 1996, 
symptoms that would have been productive of definite 
industrial impairment, while a 50 percent rating would have 
been appropriate for symptoms that would have been productive 
of considerable industrial impairment.  Under the criteria 
that have been in effect since November 7, 1996, the current 
30 percent rating contemplates occupational and social 
impairment manifested by an occasional decrease in work 
efficiency and intermittent periods marked by an inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with normal routine behavior, self-care and 
conversation) due to such symptoms as depressed mood, 
anxiety, suspiciousness, no more than weekly panic attacks, 
chronic sleep impairment, and mild memory loss.  A 50 percent 
rating would be 

warranted for occupational and social impairment manifested 
by reduced reliability and productivity due to such symptoms 
as flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; more than weekly panic attacks; 
difficulty in understanding complex commands; short- and 
long-term memory impairment; impaired judgment; impaired 
abstract thinking; mood and motivation disturbances; and 
difficulty in establishing and maintaining effective work and 
social relationships.

The Board finds that a rating greater than 30 percent is not 
appropriate under either diagnostic criteria.  The report of 
the most recent clinical examination of the veteran's mental 
status, which was conducted by VA in November 1998, shows 
that he indicated that he was unable to maintain employment 
due to his temper; the report notes a finding by the examiner 
that the veteran "would be unable to sustain gainful 
employment because of severe impairment of ability to relate 
to co-workers and to accept supervision as well as to 
concentrate."  The report also shows that his speech was 
pressured, and at times was "somewhat" loud.  In addition, 
his mood and affect was "irritable, anxious, angry."  
However, he was also found to be well nourished, 
appropriately dressed, and adequately groomed.  He denied 
both suicidal and homicidal thoughts, and was precisely 
oriented as to person, place, situation and time.  His 
remote, recent and immediate recall were deemed good.  The 
Board in particular notes that, notwithstanding the 
examiner's comments that the veteran was essentially 
unemployable, the examiner assigned a GAF score of 55, which 
is considered to reflect either only moderate symptoms, or 
moderate difficulty in social, occupational or school 
functioning.  

Likewise, the report of a March 1997 VA examination shows 
that the veteran, while displaying mildly pressured speech, 
an anxious mood and affect, and complaints of constant 
nervousness, was well nourished, appropriately dressed, and 
adequately groomed.  There were no flights of ideas or 
looseness of associations, and he denied homicidal and 
suicidal thoughts.  He was "precisely" oriented as to person, 
place, situation and time.  His insight was fair, and his 
remote, recent and immediate recall were good.


Neither the rating criteria that were in effect prior to 
November 7, 1996, nor the criteria that became effective as 
of that date can be considered "more favorable" to the 
veteran.  The application of the earlier criteria does not 
provide a basis for assignment of a higher rating; rather, 
the evidence does not demonstrate more than moderate 
impairment.  It must be emphasized that both examination 
reports show that he was oriented times four, denied 
homicidal and suicidal ideations, and presented a 
satisfactory and appropriate appearance.  There was no memory 
impairment.  Most significantly, he was considered on the 
most recent examination to exhibit only moderate symptoms, as 
reflected by the GAF score of 55.  Similarly, under the 
application of the current criteria, it must be noted that, 
while he demonstrated impaired affect, pressured speech, and 
apparent difficulty in establishing and maintaining effective 
work and social relationships, neither examination report 
shows that he experienced more than weekly panic attacks; had 
difficulty understanding complex commands; had any impairment 
of memory; judgment, or abstract thinking; or experienced 
mood and motivation disturbances. 

The Board acknowledges the testimony presented by the veteran 
at his personal hearing, to the effect that he has been 
unable to maintain effective or wholesome relationships, that 
he has violent outbursts, and that he has been unable to 
retain employment.  These complaints, however, must be 
balanced against the clinical symptoms identified on 
examination.  It must be emphasized, in that regard, that 
these symptoms have been deemed to reflect no more than 
moderate severity, and that many of the symptoms that must be 
demonstrated for an increased rating under the current 
criteria have not been identified.  

In view of the foregoing, the Board must conclude that the 
criteria for a rating greater than 30 percent for PTSD, for 
the period beginning on September 1, 1996, are not met.



ORDER

A rating of 30 percent, but no greater than 30 percent, for 
PTSD for the period from December 7, 1994, through May 26, 
1995, for the period from August 1, 1995, through July 22, 
1996, and as of September 1, 1996, is granted, subject to the 
laws and regulations governing the disbursement of monetary 
benefits. 



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

